Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9, 13, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rottler et al. (hereinafter Rottler) US 2016/0334967, Suzuki et. al. (hereinafter Suzuki) 2017/0351767 and Cohen et al. (hereinafter Cohen) US 2018/0302357

maintain a persistent list interface object within a graphical user interface (GUI) available to a user of an on-demand services environment, (Fig. 1, [0030]-[0033] object 155 is displayed for the user to add tasks on the shared space 105) wherein the persistent list interface object is presented on the GUI when the GUI provide access to multiple different domains within the on-demand services environment, (Fig. 1, [0026] [0030]-[0033] [0043] [0044]  the space displayed has multiple applications, for example, calendar application, weather application, photo application, etc. and 155 is displayed on the user interface, display the UI object (to-do list) to edit by the user on the space has multiple applications) 
the multiple different domains to provide different sets of services within the on-demand services environment; ([0026] [0033][0041] the different applications provide different services in the GUI environment) 
add one or more items to the persistent list in the GUI, ([0033] [0041] [0042]add tasks to the to-do list) the one or more items corresponding to at least one graphical object within a current domain of the multiple different domains in the on-demand services environment, (Fig. 1, [0026] [0030]-[0033][0042]-[0044] the space displayed UI objects from multiple applications, for example, calendar application, weather application, photo application, etc. from multiple areas, drag a UI object from the application, for example) by adding text and/or graphics corresponding to the one or more items to the persistent list; (Fig. 1, [0033][0041][0042] drag the task represented by the UI object to the space of the to-do list)
store data and metadata associated with the one or more items in the persistent list in a database communicatively coupled with the GUI; ([0043] store data and metadata related to the UI object)
provide GUI access to the persistent list via the GUI used to access the on-demand services environment across access to the multiple different domains within the on-demand services environment. ([0043] [0044] display the UI object (to-do list) to edit by the user on the space has multiple applications) 
But Rottler fail to disclose “the persistent list interface object to maintain a persistent list corresponding to a specific user; add the one or more items to the persistent list via a shortcut link.”
Suzuki disclose the persistent list interface object to maintain a persistent list corresponding to a specific user; add the one or more items to the persistent list via a shortcut link. (Fig. 11-22, [0157] [0158] [0162][0163], etc. [0224] [0243]-[0248] the list window is for the user and update the list by clicking the list candidate which add the candidate to the list, the candidate item is represented by an icon, click or tap the icon adds the candidate item to the list which links the candidate item to the list or select the update button to add plurality of list candidates to the list. 
Note: please further specify feature of a persistent list, “persistent” is not a functional description language which therefore has not much patent weight)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Suzuki’s to-do list into Rottler’s invention as they are related to the same field endeavor of displaying user interface objects. The motivation to combine these arts, as proposed above, at least because Suzuki’s displaying a to-do list would help to provide more user desired content to Rottler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying a to-do list would help to provide more intuitive ways to interact and manipulate the contents displayed and therefore to improve the user experience using the device.
But Rottler and Suzuki fail to explicitly disclose “and wherein the persist list is private to the user and is not visible or modifiable by other users;”
Cohen disclose and wherein the list is private to the user and is not visible or modifiable by other users; ([0096] task can be made visible or not to other users [0220][0221] the list is for the poster and not visible by other participants) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Cohen’s adding items to a to-do list into Suzuki and Rottler’s invention as they are related to the same field endeavor of displaying user interface objects. The motivation to combine these arts, as proposed above, at least because Cohen’s method of adding item to a list in a platform would help to provide more user desire content to Suzuki  and Rottler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that adding items to a to-do list in a platform would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 2, Rottler and Suzuki, Cohen disclose The non-transitory computer-readable medium of claim 1, the rejection is incorporated herein.
Rottler also disclose wherein the persistent list comprises a to-do list. (Fig. 1, [0033] object 155 is a to-do list)
In regard to claim 6, Rottler and Suzuki, Cohen disclose The non-transitory computer-readable medium of claim 1, the rejection is incorporated herein.
Rottler also disclose wherein items maintained within the persistent list can be shared with other users of the on-demand services environment through the persistent list interface object. Fig. 1, [0027] [0033] object 155 and items can be shared in the shared space)
In regard to claims 8, 9, 13, claims 8, 9, 13 are system claims corresponding to the medium claims 1, 2, 6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 2, 6.

In regard to claims 15, 16, 20, claims 15, 16, 20 are method claims corresponding to the medium claims 1, 2, 6, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 2, 6.
Claims 4-5, 7, 11-12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rottler et al. (hereinafter Rottler) US 2016/0334967, Suzuki et. al. (hereinafter Suzuki) 2017/0351767 and Cohen et al. (hereinafter Cohen) US 2018/0302357 as applied to claim 1, further in view of Reter et al. (hereinafter Reter) US 2011/0126123
In regard to claim 4, Rottler and Suzuki, Cohen disclose The non-transitory computer-readable medium of claim 1, the rejection is incorporated herein.
But Rottler, and Suzuki, Cohen fail to explicitly disclose “wherein items maintained within the persistent list can be reordered through the persistent list interface object.”
Reter disclose wherein items maintained within the persistent list can be reordered through the persistent list interface object. ([0036] [0042] sort the items in the list)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rottler’s displaying user interface objects to incorporate the teachings of Reter’s method to manipulate a user’s to-do list. One would have been motivated to make such a combination to facilitate organizing the to-do list and therefore to improve the user experience using the interface.
In regard to claim 5, Rottler and Suzuki, Cohen disclose The non-transitory computer-readable medium of claim 1, the rejection is incorporated herein.
Rottler and Suzuki, Cohen fail to explicitly disclose “wherein items maintained within the persistent list can be prioritized through the persistent list interface object.”
Reter disclose wherein items maintained within the persistent list can be prioritized through the persistent list interface object. ([0042][0036] sorting the items based on the due date)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki, Cohen, Rottler’s displaying user interface objects to incorporate the teachings of Reter’s method to manipulate a user’s to-do list. One would have been motivated to make such a combination to facilitate organizing the to-do list and therefore to improve the user experience using the interface.
In regard to claim 7, Rottler and Suzuki, Cohen disclose The non-transitory computer-readable medium of claim 1, the rejection is incorporated herein.
Rottler and Suzuki, Cohen fail to explicitly disclose “wherein the on-demand services environment comprises at least a multitenant database environment.”
Reter disclose wherein the on-demand services environment comprises at least a multitenant database environment. ([0002] [0034] multiple databases) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki, Cohen, Rottler’s displaying user interface objects to incorporate the teachings of Reter’s method to manipulate a user’s to-do list. One would have been motivated to make such a combination to facilitate manipulate the to-do list using data from multiple databases and therefore to improve the user experience using the interface.
In regard to claims 11-12, 14, claims 11-12, 14 are system claims corresponding to the medium claims 4-5, 7 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 4-5, 7.

In regard to claims 18-19, claims 18-19 are method claims corresponding to the medium claims 4-5, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 4-5.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rottler et al. (hereinafter Rottler) US 2016/0334967, Suzuki et. al. (hereinafter Suzuki) 2017/0351767 and Cohen et al. (hereinafter Cohen) US 2018/0302357 as applied to claim 1, further in view of Wakeen et al. (hereinafter Wakeen) US 2016/0026346
In regard to claim 21, Rottler and Suzuki, Cohen The non-transitory computer-readable medium of claim 1, the rejection is incorporated herein.
 But Rottler, and Cohen fail to explicitly disclose “wherein the instructions to add one or more items to the persistent list via a shortcut link in the graphical user interface comprises instructions that, when executed by the one or more processors,”
Suzuki disclose wherein the instructions to add one or more items to the persistent list via a shortcut link in the graphical user interface comprises instructions that, (Fig. 11-22, [0157] [0158] [0162][0163], etc. [0224] [0243]-[0248] update the list by clicking the list candidate which add the candidate to the list, the candidate item is represented by an icon, click or tap the icon adds the candidate item to the list which links the candidate item to the list or select the update button to add plurality of list candidates to the list)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Suzuki’s to-do list into Rottler’s invention as they are related to the same field endeavor of displaying user interface objects. The motivation to combine these arts, as proposed above, at least because Suzuki’s displaying a to-do list would help to provide more user desired content to Rottler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying a to-do list would help to provide more intuitive ways to interact and manipulate the contents displayed and therefore to improve the user experience using the device.
But Rottler, and Suzuki fail to explicitly disclose “when executed by the one or more processors, are configurable to cause the one or more processors to provide a link in a social media post provided in a social media domain.”
Cohen disclose when executed by the one or more processors, are configurable to cause the one or more processors to provide a link in a social media post provided in a social media domain. ([0047] [0069][0074] [0076][0193][0194][0220][0221] provided post can include links and add post to the list)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Cohen’s adding items to a to-do list into Suzuki and Rottler’s invention as they are related to the same field endeavor of displaying user interface objects. The motivation to combine these arts, as proposed above, at least because Cohen’s method of adding item to a list would help to provide more user desire content to Suzuki  and Rottler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that adding items to a to-do list would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
But Rottler, Cohen and Suzuki fail to explicitly disclose “to cause content from the social media post to be added to the persistent list automatically and without further user action.”
Wakeen disclose to cause content from the social media post to be added to the persistent list automatically and without further user action. (Fig. 5, [0027] [0050][0055] [0059] cause the content corresponding to the post to be added to an action list in response to select an add-to-my-action-list selector) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Wakeen’s method of linking content to an action list into Cohen, Suzuki and Rottler’s invention as they are related to the same field endeavor of  displaying user interface objects. The motivation to combine these arts, as proposed above, at least because Wakeen’s method of linking content to an action list would help to provide more user desire content to act into Cohen, Suzuki  and Rottler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that linking content to an action list would help to provide more intuitive ways to display the contents and improve the user experience using the device.
In regard to claim 22, claim  22 is a system claim corresponding to the medium claim 21 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 21.

In regard to claim 23, claim 23 is a method claim corresponding to the medium claim 21 above and, therefore, si rejected for the same reasons set forth in the rejections of claim 21.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-9, 11-16, 18-23 filed on 1/21/2021 have been considered but they are not persuasive. 
With respect to claim 1, the applicant argues that Rottler fail to disclose “a private, persistent UI object for a user that moves with the user as the user navigates various domains of an on-demand services environment.”  The examiner respectfully disagrees. Paragraph [0026] [0033] disclose a UI object 155 on a user interface with multiple applications provide services to the user, UI object 155 is displayed on the user interface. Therefore, the applicant’s argument is not persuasive. The examiner do not rely on Rottler to disclose “private” feature of the list, Cohen discloses the recited limitation. 
The applicant secondly argues that Rottler “teaches away from the claimed invention because the UI objects that are accessible across domains are shared among a group of users, which is the opposite of the concept recited in the claims.” The examiner respectfully disagrees. Content can be shared or not or how the content is shared among the users usually are configuration settings based on the implementation, it is just a configuration feature, it is not the opposite of the concept recited in the claims.  Therefore, the applicant’s argument is not persuasive. 
The applicant thirdly argues that “Suzuki discloses maintaining content can be modified.” The examiner respectfully disagrees. The examiner do not rely on Suzuki to disclose the not visible or modifiable by other users or the persistent list across multiple different domains to provide different sets of services within the on-demand services environment, Cohen and Rottler together disclose the recited limitations. Therefore, the applicant’s argument is not persuasive. 
The applicant fourthly argues that Cohen do not disclose “a private or persistent list” feature. The examiner respectfully disagrees. Cohen disclose “a private or persistent list”, Paragraph [0096] [0220][0221] of Cohen disclose the list is for the poster only and is not visible by other participants, therefore it is private to the poster and other user cannot see it, therefore can not modify it. Visibility is a setting which can be configured.  “Persistent” is not a functional description language which therefore has not much patent weight. Further the list is persistently displayed on the user interface with multiple domains that provide multiple services as disclosed by Rottler, see above for the explanation. Therefore, the applicant’s argument is not persuasive. Therefore the combination of Rottler, Suzuki and Cohen together disclose the claimed invention. Therefore, the applicant’s argument is not persuasive.
The examiner would like to suggest the applicant to further define the claim limitations, for example, “persistent”, please using verb to describe the features, “various domains of an on-demand services environment”, to further clarify what are the multiple domains and what is on-demand services environment, also please amend the intended use languages “to” in “the persistent list interface object to maintain a persistent list corresponding…”, “the multiple difference domains to provide different sets of services…”, since there are not much patent weight, etc.  to help move forward the prosecution. 
Applicant’s argument that independent claims 8, 15, with similar elements as claim 1, and thus are allowable, is not persuasive, since claim 1 has been shown to be rejected.
Applicant's arguments that remaining dependent claims of 1, 8 and 15 are allowable since they directly or indirectly dependent upon one of the independent claims 1, 8, and 15 is not persuasive, since the independent claims 1, 8, 15 have been shown/explained to be rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20150134734 A1, 	May 14, 2015 				Bishop
STATELESS MICROKERNEL WEB SERVER ARCHITECTURE
US 20180302231 A1 	October 18, 2018 				SUNG et al.
METHOD FOR PROCESSING JOB INFORMATION AND ELECTRONIC DEVICE SUPPORTING SAME
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143